Exhibit 10.1

BRANDYWINE REALTY TRUST

AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN

RESTRICTED PERFORMANCE SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS

AWARD AGREEMENT

ISSUED PURSUANT TO THE

2019-2021 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

This RESTRICTED PERFORMANCE SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS AWARD
AGREEMENT (the “Award Agreement”), dated as of February     , 2019 is between
Brandywine Realty Trust, a Maryland real estate investment trust (the “Trust”),
and                      (the “Grantee”).

WHEREAS, the Trust’s Compensation Committee (the “Committee”) established the
Brandywine Realty Trust 2019-2021 Restricted Performance Share Unit Program (the
“Program”) under the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan (the “Plan”);

WHEREAS, the Plan provides for the award of “Performance Shares” (as defined in
the Plan) (which award is referred to as a “Restricted Performance Share Unit”
or an “RSU” in the Program and herein) to participants following the attainment
of a designated corporate performance goal;

WHEREAS, the Program treats dividend equivalent rights (“DERs” as defined the
Program) as additional Performance Shares;

WHEREAS, the Program designates a performance goal that determines if and the
extent to which Shares will become deliverable to a participant in the Program
based on his or her Restricted Performance Share Units;

WHEREAS, the Grantee may defer delivery of his or her Shares (if deliverable)
until a later date and, if so deferred, the Grantee will be awarded additional
DERs with respect to such Shares; and

WHEREAS, DERs awarded with respect to Restricted Performance Share Units and
deferred Shares will be expressed as a dollar amount, which will be applied to
“purchase” additional Restricted Performance Share Units and notional shares of
the Trust, as applicable (on which DERs will also be awarded), and will be
settled in actual shares of the Trust (and in cash to the extent the Grantee’s
account holds a fractional Restricted Performance Share Unit or notional share).

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

  1.

Potential Award of Shares

(a)    The Grantee is hereby awarded a number of initial “Base Units” (as
defined in the Program) equal to              Restricted Performance Share
Units. The Grantee’s Base Units will increase in number pursuant to the
“purchase” of additional Restricted Performance Share Units with DERs, as
described in subsections (b) and (d) below.

(b)    The Grantee is hereby awarded a DER with respect to each of his or her
Base Units, as such number of units may be increased from time to time pursuant
to subsection (d) below. If the Grantee makes a deferral election under
Section 6 of the Program, the Grantee shall also be awarded DERs with respect to
each deferred Share.



--------------------------------------------------------------------------------

(c)    The Trust hereby promises to deliver to the Grantee the number of Shares
that Grantee becomes entitled to under Section 5 of the Program (if any). Unless
the Grantee elects to make a deferral election pursuant to Section 6 of the
Program (in which case Shares will be delivered in accordance with such
election), the Shares shall be delivered on (i) February 1, 2022 or (ii) in the
event of a “Change of Control” (as defined in the Program) prior to January 1,
2022, on the fifth calendar day after the end of the “Measurement Period” (as
defined in the Program) or (iii) in the event of a separation from service
covered in Section 9(a) of the Program (relating to death, Disability or
Retirement), on or before the thirtieth day after Grantee’s separation from
service (as applicable, the “Delivery Date”). This Award Agreement is in all
respects limited and conditioned as hereinafter provided, and is subject in all
respects to the terms and conditions of the Program and the Plan now in effect
and as they may be amended from time to time; provided, that no amendment may
adversely affect an issued Award Agreement without the written consent of the
affected Grantee. The terms and conditions of the Program and the Plan are
incorporated herein by reference, made a part hereof, and shall control in the
event of any conflict with any other terms of the Award Agreement.

(d)    DERs awarded with respect to Restricted Performance Share Units will be
expressed as a specific dollar amount equal in value to the amount of dividends
paid on an actual Share on a specific date (the “Dividend Date”) during the
Measurement Period, multiplied by the Grantee’s Base Units as of the Dividend
Date. The dollar amount will be applied to “purchase” full and fractional
Restricted Performance Share Units at “Share Value” (as defined in the Program),
which will be subject to Section 5 of the Program, and on which DERs thereafter
will also be awarded. The Grantee’s additional Restricted Performance Share
Units will be replaced by issued Shares (and by cash, to the extent the Grantee
holds a fractional Restricted Performance Share Unit) and delivered to the
Grantee (if at all) in accordance with the Program.

DERs awarded with respect to deferred Shares will also be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a Dividend Date during the deferral period, multiplied by the
number of Shares still deferred by the Grantee as of the Dividend Date. The
Committee will apply the dollar amount to “purchase” full and fractional
notional shares at the closing price on the Dividend Date, on which DERs
thereafter will also be awarded. The Grantee’s notional shares will be recorded
in a bookkeeping account, and will be 100% vested. The Grantee’s notional shares
will be replaced by issued Shares (and by cash, to the extent the Grantee holds
a fractional notional share) and delivered to the Grantee in accordance with
Section 4 of the Program.

2.    Share Certificates. Certificates for Shares delivered pursuant to the
Program shall be registered in the Grantee’s name (or, if the Grantee so
requests, in the name of the Grantee and the Grantee’s spouse, jointly with
right of survivorship).

3.    Transferability. Except as provided in Section 7 of the Program (regarding
beneficiary designations), the Grantee may not assign or transfer his or her
Restricted Performance Share Units, notional Shares or any interest therein.

4.    Withholding of Taxes. The obligation of the Trust to deliver Shares shall
be subject to applicable federal, state and local tax withholding requirements.
If the amount includible in the Grantee’s income as a result of the delivery of
Shares is subject to the withholding requirements of applicable tax law, the
Trust will cancel a number of Shares otherwise issuable hereunder having an
aggregate Fair Market Value on the Delivery Date equal to the required tax
withholdings. Notwithstanding the foregoing, the Trust may limit the number of
Shares withheld to the extent necessary to avoid adverse accounting
consequences.

5.    Share Ownership Requirements. For purposes of the share ownership
requirements of the Trust’s governance guidelines, the Shares issued to the
Grantee under the Program shall be treated as though they were restricted shares
that became vested upon issuance. However, any share ownership requirement that
results from this provision shall immediately lapse upon the Grantee’s
termination of employment with the Employer.

 

-2-



--------------------------------------------------------------------------------

6.    Clawback. Notwithstanding anything to the contrary contained herein,
Grantee agrees that this Award will be subject to the terms of any current or
future clawback or recapture policy adopted by the Company and any current or
future law, regulation or stock exchange listing requirement regarding the
clawback or recapture of compensation.

7.    Governing Law. This Award Agreement shall be construed in accordance with,
and its interpretation shall be governed by, applicable federal law and
otherwise by the laws of the State of Maryland (without reference to the
principles of the conflict of laws).

IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer and the Grantee has hereunto set his or
her hand all as of the day and year first above written.

 

BRANDYWINE REALTY TRUST By:     Name:   Gerard H. Sweeney Title:   President and
Chief Executive Officer GRANTEE

 

 

-3-